This motion by petitioners to compel acceptance of their notice of appeal was held in abeyance pending hearings before an Official Referee as to whether the order appealed from was duly served and the date of service^ and pending his report. The Referee has now filed the minutes of the hearings and his report in which be finds that a copy of the order, with notice of its entry, was duly served upon petitioner’s attorney on the date claimed by the attorney for the executrix respondent, namely: on March 31, 1960. The court approves the Referee’s finding. The motion to compel acceptance of the notice of appeal is denied. Beldock, Acting P. J., Christ, Pette and Brennan, JJ., concur.